Citation Nr: 1743828	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-17 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc and joint disease of the lumbar spine, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 through April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2014, the Board denied the claim for a rating in excess of 20 percent for the Veteran's lumbar spine disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, pursuant to a Joint Motion for Remand, the Court vacated and the remanded the claim to the Board for readjudication.  

In April 2016 and March 2017 the Board remanded this matter for additional development .  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

Pursuant to the February 2016 Joint Motion, the parties agreed that previous examinations of the Veteran's lumbar spine of record were inadequate for deciding the claim.  Thus, in April 2016 the Board remanded the Veteran's claim for a new VA examination consistent with the Joint Motion and specifically to include consideration of the Veteran's reports of flare-ups of his back and whether there was functional loss due to such flare-ups, and if so, the severity of any functional loss.  In July 2016, the Veteran attended a VA back conditions examination.  The VA examiner noted that the Veteran presented wearing orthopedic hardware on his right leg with an open leg wound and stated that he could not participate in range of motion testing for his back.  In April 2017, the Veteran was afforded an additional VA back examination; however, he refused to participate in range of motion testing, stating that he did not want to do anything which would further exacerbate his lumbar spine condition, noting that he was on morphine due to his back pain.  The Board finds that the appeal must be remanded for another VA examination so that range of motion testing can be performed.  The Board acknowledges the Veteran's reports of severe pain; however, the Board reminds the Veteran that range of motion testing is critical in determining the severity of his musculoskeletal disability.  To the extent possible, such testing should be performed to enable VA to properly rate his disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records dated since April 2017, and associate them with the claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination, by an appropriate medical professional,  to determine the severity of his lumbar spine disability.  The examiner must be provided access to the claims file, including a copy of this REMAND.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should:

(a) Conduct range of motion testing of the Veteran's lumbar spine, expressed in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing.  

The examiner is requested, to the extent possible, to provide estimates of range of motion if the Veteran asserts he is unable to perform range of motion testing due to pain.

(b) Render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the lumbar spine.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his lumbar spine due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.
 
3.  Then readjudicate the claim, with specific consideration of whether referral for extraschedular consideration is warranted.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for a response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




